The verdict of the Jury is, that the lands cannot be divided without great injury to the petitioners, and that a sale would be greatly to their interest. This brings the case completely within the act of 1812, ch. 25, which authorizes the Court to make an order of sale in all cases where an actual partition cannot be made without injury to some one, or all, of the parties interested. That the lands in Orange have been divided, makes no change in the power of the Court as to those now in question. (209)